Krivosha, C.J.,
dissenting.
I must respectfully dissent from the majority opinion. In my view the evidence in this case is neither clear nor convincing that the parental rights of the mother should be terminated. Quite to the contrary, I believe the evidence discloses that if any movement, in fact, is occurring, it is in the direction of improvement on the part of the mother. While it is *331true that we need not wait forever to “ ‘await uncertain parental maturity,’ ” see State v. Souza-Spittler, 204 Neb. 503, 511, 283 N.W.2d 48, 52 (1979), neither should we encourage the parent to improve her condition and, just at the moment that evidence of improvement appears, decide we have waited too long.
There is no evidence of physical abuse, though there is some evidence that by reason of the low mental condition of the mother, the children have experienced some medical problems. This, however, is balanced against the facts that for 5 months prior to the hearing the mother remained gainfully employed, that she finally completed the parenting classes that had been required of her, and that for 8 months prior to the hearing she had abstained from the use of alcoholic beverages. Neither unemployment nor one’s inability to pay rent, thereby necessitating frequent moves, absent actual harm to a child, should be grounds for termination of parental rights.
What we really have in this case is a poor, uneducated parent who has, by reason of her place in society, had poor, uneducated children. But a court cannot deprive a parent of the custody of a child merely because the parent has limited resources or financial problems, or is not socially acceptable, or because the parent’s lifestyle is not typically middle class. It seems almost self-evident that any child of poor, uneducated parents who is placed with wealthy, educated parents will be “better off.” However, in determining the “best interests” of the child, we cannot close our eyes to the realities of life and assume that we should terminate parental rights to children because of the parents’ financial station in life or inability to conduct themselves in accordance with middle class standards. Poor, illiterate people still have a right to have children.